Citation Nr: 1819967	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-14 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia
 
 
THE ISSUES
 
1. Entitlement to service connection for a right ear hearing loss.
 
2. Entitlement to service connection for tinnitus.
 
 
REPRESENTATION
 
Appellant represented by:  Jan Dils, Attorney at Law
 
 
WITNESSES AT HEARING ON APPEAL
 
The Veteran and his spouse.
 
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel

INTRODUCTION
 
The Veteran had active service from October 1970 to October 1973. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
 
In a February 2013 Decision Review Officer decision, service connection was granted for a left ear hearing loss.  Thereafter the appellant did not perfect a timely appeal to either the rating or effective date assigned.  As such, this claim is not before the Board.
 
The Veteran testified at a videoconference hearing in August 2016 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
 
FINDINGS OF FACT
 
1. A right ear hearing loss was not first manifested during active service, a sensorineural hearing loss in the right ear was not disabling to a compensable degree within one year of discharge from active duty, and any current right ear hearing loss is not otherwise related to service.
 
2. The preponderance of the evidence is against finding that the Veteran has tinnitus due to a disease or injury in service, and tinnitus was not compensably disabling within a year of the claimant's separation from active duty.

CONCLUSIONS OF LAW
 
1. A right ear hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss in the right ear may not be presumed to have been so incurred.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017). 
 
2. Tinnitus was not incurred in or aggravated by service, and tinnitus may not be presumed to have been so incurred.  38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 
The Veteran asserts that he has a right ear hearing loss and tinnitus which were caused by in service noise exposure.  The record reveals that the appellant served as a communications center specialist while on active duty, and he was awarded grenade expert and marksmanship badges.  Hence, the Board conceded inservice noise exposure.
 
During the August 2016 hearing, the Veteran indicated that he was frequently exposed to loud noise while working in a message center van during the Vietnam War.  The Veteran testified that he worked 12 hour shifts, seven days a week in the van, and that he was constantly exposed to loud noises while receiving and transmitting messages.  The Veteran stated that he did not use hearing protection because that would have prevented him from performing his duties effectively, because headphones would have prevented him from hearing certain bells or if the machine stopped.  As a result of this exposure, the Veteran stated he began to hear hissing noise and ringing while on active duty.  
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b). 
 
Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).
 
Sensorineural hearing loss and tinnitus may be presumed to have been incurred inservice if the respective disorder was compensably disabling within a year of a veteran's separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Hearing Loss and Tinnitus
 
Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or in at least three of these frequencies is 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
A review of the Veteran's service treatment records reveals no complaints, findings, or diagnoses pertaining to a right ear hearing loss or tinnitus.  At his August 1973 separation examination the claimant's ears were clinically evaluated as normal, an audiometric examination revealed thresholds that did not show a hearing loss for VA purposes, and the claimant denied a history of ear trouble.  
 
The post service record shows that the Veteran meets the current disability requirement, as a September 1997 examination shows a bilateral hearing loss of sufficient severity to warrant finding a hearing loss disability under 38 C.F.R. § 3.385.  The Board also accepts as credible the Veteran's lay statements regarding his exposure to acoustic trauma in service, as these statements are consistent with his military occupational specialty. Significantly, however, because there is no competent evidence of a link between service and any current right ear hearing loss or tinnitus, entitlement to service connection is not in order for these disabilities.
 
If the evidence presented a reasonable doubt, that doubt must be resolved in favor of the claimant.  Under 38 C.F.R. § 3.102 a reasonable doubt is defined as one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  T

In this case, a contract audiologist opined in a September 2011 VA examination report that the Veteran's right ear hearing loss was most likely not due to military service.  The examiner explained that the Veteran was discharged from the military in 1973 with hearing thresholds within normal limits and no significant threshold changes from 1970.  The Veteran then experienced spontaneous hearing loss unrelated to his military service in 1997.
 
In February 2012, an examiner clarified that the Veteran's tinnitus impacted his right ear only following a sudden loss of right ear hearing that was spontaneous and not service related, and was at least as likely as not a symptom associated with hearing loss.
 
Subsequently, an August 2012 VA Disability Benefits Questionnaire was completed following another audiological examination of the Veteran's right ear.  The audiologist considered the appellant's report of inservice noise exposure, and self-reported audiological history.  Following the examination, the examiner opined that it was less likely than not that the appellant's hearing loss and tinnitus was service related.  The audiologist considered the Veteran's sudden hearing loss in his right ear in "1977" (sic) noting that it spontaneous, and occurred about four years after separation from service.  The Veteran did not recall experiencing hearing loss prior to service, nor do his service records note hearing loss at entrance or separation examinations.  Additionally, the Veteran did not assert that he experienced a continuous right ear hearing loss since separation from service, but that his hearing loss occurred spontaneously, as stated above.
 
The Veteran submitted an opinion from private audiologist Dr. K.S. in February 2018.  Dr. K.S. expressed concerns about the appellant's service entrance examination being incomplete, the thresholds noted in the September 2011 audiology examination report when compared to the examiner's written notes, with regard to the Veteran's left ear bone conduction, left ear air conduction, and his right ear bone conduction.  The Board notes that typographical errors with the regard to the examiner's transcription of the results pertaining to the Veteran's unappeased service connected left ear hearing loss have no bearing on this case at hand.  Additionally, the examiner's transcriptions of the audiogram with regard to the Veteran's right ear bone conduction are consistent, but have no bearing on the Board's findings as to entitlement to service connection for a right ear hearing loss or tinnitus, since the presence of a current disability is found. 

Dr. K.S. also expressed concerns with regard to the August 2012 VA examination, commenting that given the degree of hearing loss demonstrated the VA examiner arrived at impossible findings by stating that both ipsilateral and contralateral acoustic reflex were normal for the right ear.  The reason why this was "impossible" was not further explained.  

Significantly, Dr. K.S. admitted that "without any hearing tests between his separation in 1973 and his sudden loss in 1997, it is difficult to determine if any of (the Veteran's) hearing loss in his right ear can be attributed to military noise exposure."  Moreover, while Dr. K.S. noted that based on a cited study that it was "possible" that damage to the inner ear from military noise exposure would cause tinnitus and difficulty hearing from a distance, it is well to note that a medical opinion that a veteran's service "could" have precipitated the initial development of a disorder is a speculative opinion.  Bloom v. West, 12 Vet. App. 185, 186-87 (1999). Given these facts, the Board assigns low probative value to the opinion of Dr. K.S.
 
In contrast, the Board assigns great probative weight to a December 2017 VA audiologist report prepared by a VA Chief of Audiology & Speech Pathology.  This audiologist reviewed the Veteran's claims file, including service treatment records and audiograms, as well as the September 2011 and August 2012 examination findings, and opined that the Veteran's right ear hearing loss and tinnitus are less likely as not service related. The audiologist noted that the Veteran had normal hearing in both ears at enlistment and separation from military service, and that there was no evidence of significant changes in hearing thresholds greater than normal measurement variability during military service.  There was no record of complaint, or treatment for hearing loss in his service treatment records.  The audiologist cited a 2006 Institute of Medicine report which denied the existence of "sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-inducing hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure."  The report also found it unlikely that delayed effects occur.
 
This audiologist also noted that the Veteran's right ear hearing loss occurred spontaneously in 1997, twenty four years after separation from military service, and opined that the etiology of the Veteran's hearing loss is from an unknown disease process unrelated to noise exposure.  The audiologist evaluated the Veteran's August 2016 hearing testimony describing noise exposure while in service and noted that while in service the Veteran did not report noise exposure from teletype machines.  The Veteran confirmed private medical record reports that he began experiencing tinnitus as well has sudden right ear hearing loss in 1997. 
 
With regard to etiology of the Veteran's sudden right ear hearing loss and tinnitus, the audiologist explained that there was no literature to support past noise exposure as a cause of a sudden hearing loss, and that the audiograms in the Veteran's service treatment records rule out noise as the cause of right ear hearing loss or tinnitus.  The Board agrees and finds that the medical opinions from this Chief of Audiology and Speech Pathology to be highly probative.
In sum, the most probative and competent medical evidence of record weighs against the Veteran's assertion that his right hearing loss and tinnitus are etiologically related to his active service.  The absence of any complaints of, or treatment for a hearing loss and tinnitus in service, or a diagnosis, complaints, or treatment regarding a right ear hearing loss  and tinnitus for years post service, are probative evidence against the claim for direct service connection.  As such, entitlement to service connection for a right ear hearing loss and tinnitus is denied. 
 
 
ORDER
 
Entitlement to service connection for right ear hearing loss is denied.
 
Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


